   Case 1:20-mj-00481-SJB ECF No. 1-2, PageID.35 Filed 11/19/20 Page 1 of 1




                                   ATTACHMENT A
                                Locations to be Searched

       The entire property located at 234 South Magnolia Avenue, Lansing, Michigan
48912, including the residential building, any outbuildings, and any appurtenances
thereto (the SUBJECT PREMISES) and vehicles present at the subject premises
within the control of the residents of the SUBJECT PREMISES. The SUBJECT
PREMISES are further identified as follows: 234 South Magnolia Avenue, Lansing,
Michigan 48912 located on the west side of South Magnolia Avenue, between Prospect
Street and East Michigan Avenue. The structure is a two-story family residence with
white siding. The front door is red and the number 234 affixed to the left of the door.
A white detached two-stall garage is located behind the residence. The residence is
depicted below:
